506 Pa. 167 (1984)
484 A.2d 737
COX'S, Appellee,
v.
THE MUNICIPALITY OF MONROEVILLE, Appellant.
Henry L. BERTOLO, t/d/b/a The Car Stereo Shop, Appellee,
v.
The MUNICIPALITY OF MONROEVILLE, Appellant.
ASSOCIATED DRY GOODS CORPORATION, Appellee,
v.
The MUNICIPALITY OF MONROEVILLE, Appellant.
GIMBEL BROTHERS, INC., Appellee,
v.
The MUNICIPALITY OF MONROEVILLE, Appellant.
J.M. BALTER CO., d/b/a Jaison's, Appellee,
v.
The MUNICIPALITY OF MONROEVILLE, Appellant.
The MAY DEPARTMENT STORES COMPANY, Appellee,
v.
The MUNICIPALITY OF MONROEVILLE, Appellant.
Supreme Court of Pennsylvania.
Argued October 25, 1984.
Decided November 13, 1984.
Reargument and Clarification Denied August 5, 1985.
*168 John J. McLean, George L. Cass, William F. Giarla, Henry A. Morrow, Jr., Jeffrey S. Blum, Kevin C. Abbott, Judd N. Poffinberger, Jr., Neal R. Brendel, Pittsburgh, for appellant.
Lisle A. Zehner, William Merchant, Judd N. Poffinberger, Jr., Henry A. Morrow, Jr., Joseph F. McDonough, George L. Cass, Jeffrey S. Blum, Pittsburgh, for appellees.
*169 Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER OF COURT
PER CURIAM.
The appeals at Nos. 72, 74, 75, 76, and 77 W.D. Appeal Docket, 1984, are dismissed as being improvidently granted.
The Order of the Commonwealth Court at No. 73 W.D. Appeal Docket, 1984, Henry L. Bertolo, t/d/b/a The Car Stereo Shop v. The Municipality of Monroeville, 480 A.2d 1290, is reversed. See Reilly, et al., v. City of Pittsburgh and Zehner, et al., v. Township of O'Hara, 484 A.2d 736 (1984).
Mr. Justice Larsen would reverse the Orders of the Commonwealth Court at Nos. 72, 74, 75, 76, and 77 W.D. Appeal Docket, 1984 based upon Reilly, et al., v. City of Pittsburgh and Zehner, et al., v. Township of O'Hara, 484 A.2d 736 (1984).
Mr. Chief Justice Nix and Mr. Justice McDermott would dismiss the appeal at No. 73 W.D. Appeal Docket, 1984 as being improvidently granted. They join in the majority's dismissal of appeals at Nos. 72, 74, 75, 76 and 77 W.D. Appeal Docket, 1984.